DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on December 08, 2020 have been entered. Claims 1, 2, 5, 10, 11, and 14 have been amended. Claims 6, 7, and 15 have been previously canceled. Claims 1-5 and 8-14 are still pending in this application, with claims 1 and 10 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2020 has been entered.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Irani et al. (US 8989519 B2), referred herein as Irani in view of SAITO et al. (US 20120057798 A1), referred herein as SAITO.
Regarding Claim 1, Irani teaches an image processing apparatus comprising (Irani Abs: A method implementable on a computing device includes exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of said input signal):
an input unit to which an image is input (Irani Claim 49. Apparatus comprising: a receiver to receive a single input signal; col 7, ll28-33: FIG. 2, which shows an input image 20); and
a processor configured to (Irani Abs: a computing device):
Irani Abs: exploiting recurrence of data from an input signal; Claim 49. Apparatus comprising: a receiver to receive a single input signal), 
	obtain a plurality of reduce image by reducing the received input image based on a plurality of scale factors for determining an extent of reduction of the input image (Irani Claim 1. A method implementable on a computing device; col 2, ll55-59: exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of the input signal; col 7, ll28-30: Reference is now made to FIG. 2, which shows an input image 20 and two lower resolution versions of it, images 22 and 24),
the plurality of first areas being a portion of the received input image in which a frequency of an image signal corresponding to the received input image is greater than or equal to a preset frequency, wherein a size of the plurality of the first areas corresponds to a size of the plurality of reduced images (Irani col 3, ll 52-55: the exploiting includes for each input patch in at least a part of the input signal, finding at least one matching patch within a plurality of Scaled versions of the input signal and Solving for a high-resolution signal; col 12, ll65: Temporal super resolution may enable new higher temporal frequencies (beyond the limit defined by the Nyquist frequency of the original frame-rate) to be recovered;  col 14, ll 59-62: Combining high-frequency information obtained from two or more different scale gaps allows recovering high-frequency information that is not fully contained in any of the individual scale-gaps; col8, ll39-44: the plurality of first areas being a portion of the received input image in which a frequency of an image signal corresponding to the received input image is greater than 
But Irani does not teach 
obtain a first texture feature from the each of the plurality of reduced images,
apply the obtained first texture feature to each of a plurality of first areas of the received input image, 
perform a process of improving an image quality of a plurality of second areas of the received input image, the plurality of second areas being a portion of the received input image in which the frequency of the image signal corresponding to the received input image is less than the preset frequency,
	obtain a second texture feature from the image having the improved image quality,
	apply the second texture feature to each of the plurality of second areas of the received input image, and
	obtain an output image based on the plurality of first areas in which the first texture feature is applied and the plurality of second areas in which the second texture feature is applied.
However SAITO discloses a generation unit generates a texture image by searching for a similar pixel area to a processed pixel area near a processing target pixel in the texture image from a neighboring area at a position corresponding to the processing target pixel in a sample texture image, which is analogous to the present patent application. SAITO teaches 
SAITO [0034] The first generation unit generates a sample texture image holding a texture component of a transform target image),
apply the obtained first texture feature to each of a plurality of first areas of the received input image (SAITO [0070] The image combination unit 104 generates the combined image 110 by combining the base image 105 read in step S201 with the texture image 108 generated in the loop of steps S204 and S205 (step S206). More specifically, the image combination unit 104 generates the combined image 110 according to expression (16) or (17); [0077] The sample texture image generation unit 101 generates a sample texture image 107 based on the reduced image 109. In this embodiment, the sample texture image 107 has the same size as that of the reduced image 109), 
perform a process of improving an image quality of a plurality of second areas of the received input image, the plurality of second areas being a portion of the received input image in which the frequency of the image signal corresponding to the received input image is less than the preset frequency (SAITO [0084] As shown in FIG. 9, an image processing apparatus 9 according to the third embodiment includes an image enlargement unit 901, a base image generation unit 701, a sample texture image generation unit 101, a texture image generation unit 102, and an image combination unit 104. A transform target image 106 is input to the image processing apparatus 9. The image processing apparatus 9 processes the transform target image 106 and outputs a combined image 110. Note that in this embodiment, the transform target image 106 has the same size as that of a sample texture image 107; [0091] As 
	obtain a second texture feature from the image having the improved image quality (SAITO [0091] the image processing apparatus according to this embodiment can obtain a combined image with a texture pattern having a higher frequency and is similar to the texture pattern of the enlarged image. That is, the image processing apparatus according to the embodiment can obtain a combined image having a high-definition texture),
	apply the second texture feature to each of the plurality of second areas of the received input image (SAITO [0093] The image sharpening unit 1101 generates a sharpened base image 1102 by sharpening the base image 105. The sharpened base image 1102 has the same size as that of the base image 105, texture image 108, and combined image 110. For image sharpening, an arbitrary sharpening technique such as an unsharp masking method can be used. The image combination unit 104 generates the combined image 110 by combining the sharpened base image 1102 from the image sharpening unit 1101 with the texture image 108 from the texture image generation unit 102), and
	obtain an output image based on the plurality of first areas in which the first texture feature is applied and the plurality of second areas in which the second texture feature is applied (SAITO [0145] The base feature amount extraction unit 2201 obtains a base feature amount 2202 by extracting an image feature amount for each local area 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Irani to incorporate the teachings of SAITO, and applying extracting an image feature amount from the sample texture image, as taught by SAITO into the method and system for super resolution from a single signal.


Regarding Claim 2, Irani in view of SAITO teaches the image processing apparatus of claim 1, and further teaches wherein the plurality of reduced images are  obtained based on a plurality of preset scale factor (Irani col 2, ll62-64: exploiting recurrence of data from an input signal in at least two different scales of at least one reference signal to extract; col 4, ll 41-43: the exploiting utilizes data recurrence within the input scale of the input signal and across at least one scale downscale from the input Scale).

Regarding Claim 3, Irani in view of SAITO teaches the image processing apparatus of claim 1, and further teaches wherein the processor is further configured to perform pre-processing to improve image quality of the input image (Irani col 7, ll 28-37: Reference is now made to FIG. 2, which shows an input image 20 and two lower resolution versions of it, images 22 and 24. Applicants have realized that Small patches repeat themselves elsewhere in animage, often at Subpixel misalign ments. For example, in image 20, various patches 26 of the roof of the building are very similar and various patches 28 of the field are also very similar. Patch recurrence within the same image scale may be utilized for classical Super-resolution, particularly since the similarity may be at Sub-pixel shifts.) and 
Irani col 7, ll 45-54: The B patches 30B and 32B match the A patches, but correspond to other parts of input image 20. Thus, patch 30C which is a high resolution version of patch 30B may also serve as a high resolution version of 30A. Similarly, patch 32C is the high resolution version of patch 32B and may be used as a high resolution version of patch 32A. The B and C patches may now provide high resolution and low resolution pairs of patches which may be utilized in example-based Super-resolution to determine the super resolution version of the A patches).

Regarding Claim 4, Irani in view of SAITO teaches the image processing apparatus of claim 3, and further teaches further comprising:
a storage configure to store a plurality of scale factors corresponding to a plurality of degrees of degradation (Irani col 3, ll35-39: in accordance with an embodiment of the invention, each of the scales may be a spatial scale, a temporal scale, a scale along a dimension in an N-dimensional signal, a color scale, an intensity scale, a dynamic range scale or a spectral range scale; col 12, ll31-34: use a database of low-resolution/high-resolution pairs of space-time patches to increase the spatial resolution, the temporal resolution or both of them for the input video sequence.),
wherein the processor is further configured to:
determine a degree of degradation of the input image based on an image quality improvement rate of the pre-processed image which is measured by comparing with the input image, and reduce the input image using a scale factor corresponding to the determined degree of degradation (Irani col 17, ll31-40: 

Regarding Claim 5, Irani in view of SAITO teaches the image processing apparatus of claim 1, and further teaches wherein the processor is further configured to  arrange the plurality of reduced images to correspond to a size of the input image and obtain the first texture feature from the plurality of arranged images (Irani col 15, ll40-51: When magnifying the image by a factor of 2, previous methods will look for a match for the small house (or its Smaller patch components) in /2 of the original scale. However, none of the houses in that image scale match properly to the /3 sized house 102 and, thus the patch matching will fail at that level. The correct match for the small house can be found only at /3 of the image scale (the image labeled "/3X), where it will match a smaller version of the larger house (i.e. its Smaller patches will find a good match). The corresponding high-resolution examples will be extracted from the 2x/3=% scale and copied to the output at the appropriate location).

Regarding Claim 8, Irani in view of SAITO teaches the image processing apparatus of claim 1, and further teaches further comprising: a display unit configured to display the obtained output image (Irani col 13, ll 23-26: when changing devices/displays, some of which have a specific frame rate (various TVs, mobile phone, computer Screens, digital Screens, analog screens, etc.)).

Regarding Claim 9, Irani in view of SAITO teaches the image processing apparatus of claim 1, and further teaches further comprising: a communicator configured to transmit the obtained output image to a display device (SAITO [0036] The image processing apparatus 1 processes the transform target image 106 and outputs a combined image 110).

Regarding Claim 10, Irani in view of SAITO teaches an image processing method (Irani Abs: Abs: A method implementable on a computing device includes exploiting data redundancy to combine high frequency information from at least two different scales of an input signal to generate a super resolution version of said input signal).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11-14, Irani in view of SAITO teaches the method of claim 10. The metes and bounds of the claims substantially correspond to the claim as set 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, on page 8, Applicant's Remarks, with respect to Claims 1 and 10, the applicant argues that Irani fails to disclose the feature of “obtain a plurality of reduced images by reducing the received input image based on a plurality of scale factors for determining an extent of reduction of the input image; obtain a first texture feature from each of the plurality of reduced images; apply the obtained first texture feature to each of a plurality of first areas of the received input image, the plurality of first areas being a portion of the received input image in which a frequency of an image signal corresponding to the received input image is greater than or equal to a preset frequency, wherein a size of the plurality of first areas corresponds to a size of the plurality of reduced images.” Examiner respectfully disagrees with the argument. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611